DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 13-16, 18, and 21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2020.
Information Disclosure Statement
The information disclosure statement filed January 20, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-complying information referred to therein has not been considered.
 	Specifically, Document 33 in the Japanese language lacks the required concise explanation of relevance (Documents 31, 32, and 34 in the Japanese language have the required concise explanation of relevance in the form of English translations cited in the Information Disclosure Statement filed May 12, 2022).
The information disclosure statement filed on January 20, 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because: see paragraph 3 above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	The examiner cannot find support in the original disclosure for the subject matter of claims 22 and 23: while original specification paragraph 0187 supports the language added to claim 1 (sealant layer width 85%-115% of widest breaker width previously in claim 10 disclosed in the specification independently of sound-absorbing layer width 50%-95% of sealant layer width in claim 10 and so adding the sealant layer width limitation to claim 1 and leaving the sound-absorbing layer width limitation in claim 10 is not new matter), contrary to applicant’s arguments there is no recitation in the original specification of the sealant layer width limitation added to claim 1 in combination with the sound-absorbing layer width being broadly “less than the width of the sealant layer” (claim 22) or “larger than the width of the widest breaker of the tire” (claim 23), and upon reconsideration original Figures 10 and 15 support the sealant layer width limitation added to claim 1 in combination with the sound-absorbing layer width being both less than the width of the sealant layer and larger than the width of the widest breaker of the tire (claim 24) only when the sealant layer width is 106%-115% of the widest breaker width (one of ordinary skill in the art would have understood the figures to be illustrating the preferred sealant layer width and sound-absorbing layer width disclosed in the specification; since the sound-absorbing layer width has to be between the sealant layer width and the widest breaker width in claim 24 and be at most 95% of the sealant layer width in the preferred embodiment disclosed in the specification, and the original disclosure recites only whole number percentages for the sealant layer width relative to the widest breaker width, the lower limit of the sealant layer width has to be 106% of the widest breaker width in order for the sound-absorbing layer width to be both greater than the widest breaker width and at most 95% of the sealant layer width).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To provide proper grammar, to eliminate duplicative language, and to clarify the required range of the sealant layer width as noted in paragraph 6 above applicant should rewrite claim 24 as -- 
 	24. (Currently Amended) The pneumatic tire according to claim 1, wherein the width of the sealant layer is 106% to 115% of the width of the widest breaker of the tire and the sound-absorbing layer has a width that is smaller than the width of the sealant layer and 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10-11, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant.
 	The only differences between the patented claims and the instant claims are a) the patented claims do not explicitly recite a sealant thickness range of 2.5 mm - 10.0 mm, b) the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer, and c) the tire comprising at least one breaker and the sealant width is 85%-115% of the widest breaker width, however 
 	a) patented claim 7 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 8 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, 
 	b) it is well-known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8), and 
 	c) it is well-known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker width in order to reinforce the tread and to further improve puncture resistance, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3: sealant layer width 100% of tread width and thus 100% of widest breaker width), JP ‘446 (embodiment of Figures 1-2, translation paragraphs 0031-0032: sealant layer width 80%-120%, and preferably 90%-110%, of widest breaker width in order to have sufficient puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption, so best balance of properties at 100% of widest breaker width), US ‘180 (paragraph 0052, sealant layer width 100%-120% of the tread width and thus 100%-120% of the widest breaker width), and US ‘655 (paragraph 0028, sealant layer width preferably 80%-120% of the widest breaker width); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results, b) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise, and c) provide the above tire with the well-known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker  width in order to reinforce the tread and to further improve puncture resistance. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (crosslinked identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material directly contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant) and is attached only by the adhesiveness of the sealant (sufficient sealant strip or bead adhesiveness to be attached directly to the tire inner surface would also be sufficient sealant strip or bead adhesiveness to be directly attached to the porous sound-absorbing material); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). As to claim 4, the patented claim 1 sealant layer is formed of a single layer of the sealant (spiral winding without overlap in the width direction and without gaps = single layer of sealant) and so the sealant thickness is also the sealant layer thickness. As to claims 10 and 22, US ‘655 teaches to make the sound absorbing layer width in such tires 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight (paragraph 0027); it would therefore have been obvious to one of ordinary skill in the art to provide the sound-absorbing layer in the above tire with a width of 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight. As to claims 23 and 24, it would have been obvious to one of ordinary skill in the art to select in the above tire the preferred JP ‘446 sealant layer width of 110% of the widest breaker width in order to maximize puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption and the preferred US ‘655 sound-absorbing layer width of 92% of the sealant layer width in order to maximize centrifugal force distribution across the width of the sealant layer without unnecessarily increasing tire weight, resulting in a sound-absorbing layer width of 101% of the widest breaker width.
 	Applicant has challenged the examiner’s position that it is well known to provide sealant layer width equal to the widest breaker width, however contrary to applicant’s arguments Hoshikawa et al. clearly recite that “The tire also includes breaker strips 7 which are generally equal in width to and disposed below the tread portion 1 and serve to improve resistance of the tire to penetration by comparatively large objects. ... On the inner surface of the lining 8 there is applied a puncture sealing layer 6 which extends at least over an area corresponding to the area of the tread portion 1” and so clearly the width of the tread portion 1 is the minimum width of the puncture sealing layer 6, and in any case the newly added teachings further support the examiner’s position with direct teachings of the sealant layer width relative to the tread width or widest breaker width.
Claims 2, 6-9, 12, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant as applied to claims 1, 4, 11, and 22-25 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability. 
Claims 1, 4, 10-11, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant.
 	The only differences between the patented claims and the instant claims are a) the patented claims do not explicitly recite a sealant thickness range of 2.5 mm - 10.0 mm, b) the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer, and c) the tire comprising at least one breaker and the sealant width is 85%-115% of the widest breaker width, however 
 	a) patented claim 13 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 14 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, 
 	b) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8), and
 	c) it is well-known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker width in order to reinforce the tread and to further improve puncture resistance, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3: sealant layer width 100% of tread width and thus 100% of widest breaker width), JP ‘446 (embodiment of Figures 1-2, translation paragraphs 0031-0032: sealant layer width 80%-120%, and preferably 90%-110%, of widest breaker width in order to have sufficient puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption, so best balance of properties at 100% of widest breaker width), US ‘180 (paragraph 0052, sealant layer width 100%-120% of the tread width and thus 100%-120% of the widest breaker width), and US ‘655 (paragraph 0028, sealant layer width preferably 80%-120% of the widest breaker width); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results, b) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise, and c) provide the above tire with the well-known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker  width in order to reinforce the tread and to further improve puncture resistance. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (crosslinked identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material directly contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant) and is attached only by the adhesiveness of the sealant (sufficient sealant strip or bead adhesiveness to be attached directly to the tire inner surface would also be sufficient sealant strip or bead adhesiveness to be directly attached to the porous sound-absorbing material); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). As to claim 4, the patented claim 1 sealant layer is formed of a single layer of the sealant (spiral winding without overlap in the width direction and without gaps = single layer of sealant) and so the sealant thickness is also the sealant layer thickness. As to claims 10 and 22, US ‘655 teaches to make the sound absorbing layer width in such tires 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight (paragraph 0027); it would therefore have been obvious to one of ordinary skill in the art to provide the sound-absorbing layer in the above tire with a width of 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight. As to claims 23 and 24, it would have been obvious to one of ordinary skill in the art to select in the above tire the preferred JP ‘446 sealant layer width of 110% of the widest breaker width in order to maximize puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption and the preferred US ‘655 sound-absorbing layer width of 92% of the sealant layer width in order to maximize centrifugal force distribution across the width of the sealant layer without unnecessarily increasing tire weight, resulting in a sound-absorbing layer width of 101% of the widest breaker width.
 	Applicant has challenged the examiner’s position that it is well known to provide sealant layer width equal to the widest breaker width, however contrary to applicant’s arguments Hoshikawa et al. clearly recite that “The tire also includes breaker strips 7 which are generally equal in width to and disposed below the tread portion 1 and serve to improve resistance of the tire to penetration by comparatively large objects. ... On the inner surface of the lining 8 there is applied a puncture sealing layer 6 which extends at least over an area corresponding to the area of the tread portion 1” and so clearly the width of the tread portion 1 is the minimum width of the puncture sealing layer 6, and in any case the newly added teachings further support the examiner’s position with direct teachings of the sealant layer width relative to the tread width or widest breaker width.
Claims 2, 6-9, 12, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 1, 4, 10-11, and 22-25 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability.
Claims 1, 2, 4, 6, 10, 17, 20, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and US Patent Application Publication 2010/0307655 A1 cited by applicant.
 	The only differences between the copending claims and the instant claims are a) the viscosity limitation of 3,000-70,000 Pa•s at 40°C (copending claim 1 sealant layer is single layer of sealant strip, so sealant layer thickness = sealant thickness = 2.5 mm - 10.0 mm) and b) the tire comprising at least one breaker and the sealant width is 85%-115% of the widest breaker width, however a) JP ‘029 teaches to provide such tire sealant with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole (1x107 cP = 10,000 Pa•s at 10°C, 4x106cP = 4,000 Pa•s at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the claimed range of 3,000-70,000 Pa•s at 40°C) and b) it is well-known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker width in order to reinforce the tread and to further improve puncture resistance, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3: sealant layer width 100% of tread width and thus 100% of widest breaker width), JP ‘446 (embodiment of Figures 1-2, translation paragraphs 0031-0032: sealant layer width 80%-120%, and preferably 90%-110%, of widest breaker width in order to have sufficient puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption, so best balance of properties at 100% of widest breaker width), US ‘180 (paragraph 0052, sealant layer width 100%-120% of the tread width and thus 100%-120% of the widest breaker width), and US ‘655 (paragraph 0028, sealant layer width preferably 80%-120% of the widest breaker width); it would therefore have been obvious to one of ordinary skill in the art to provide the sealant in the above tire with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole and to provide the above tire with the well-known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker  width in order to reinforce the tread and to further improve puncture resistance. As to claims 10 and 22, US ‘655 teaches to make the sound absorbing layer width in such tires 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight (paragraph 0027); it would therefore have been obvious to one of ordinary skill in the art to provide the sound-absorbing layer in the above tire with a width of 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight. As to claims 23 and 24, it would have been obvious to one of ordinary skill in the art to select in the above tire the preferred JP ‘446 sealant layer width of 110% of the widest breaker width in order to maximize puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption and the preferred US ‘655 sound-absorbing layer width of 92% of the sealant layer width in order to maximize centrifugal force distribution across the width of the sealant layer without unnecessarily increasing tire weight, resulting in a sound-absorbing layer width of 101% of the widest breaker width.
 	Applicant has challenged the examiner’s position that it is well known to provide sealant layer width equal to the widest breaker width, however contrary to applicant’s arguments Hoshikawa et al. clearly recite that “The tire also includes breaker strips 7 which are generally equal in width to and disposed below the tread portion 1 and serve to improve resistance of the tire to penetration by comparatively large objects. ... On the inner surface of the lining 8 there is applied a puncture sealing layer 6 which extends at least over an area corresponding to the area of the tread portion 1” and so clearly the width of the tread portion 1 is the minimum width of the puncture sealing layer 6, and in any case the newly added teachings further support the examiner’s position with direct teachings of the sealant layer width relative to the tread width or widest breaker width.
This is a provisional nonstatutory double patenting rejection.
Claims 2, 6-9, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and US Patent Application Publication 2010/0307655 A1 cited by applicant as applied to claims 1, 2, 4, 6, 10, 17, 20, and 22-24 above, and further in view of European Patent Application 1 659 004 A1 and European Patent Application 2 006 125 A1 cited by applicant.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability.
This is a provisional nonstatutory double patenting rejection.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 15/516,559 in view of Japanese Patent Application 4-5029 A, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and US Patent Application Publication 2010/0307655 A1 cited by applicant as applied to claims 1, 2, 4, 6, 10, 17, 20, and 22-24 above, and further in view of Japanese Patent Application 2001-018609 A.
 	It is well known in such tires to provide the single layer of generally string-shaped sealant without overlapping and without gaps in order to form a consistent thickness sealant layer, as evidenced for example by JP ‘609 (embodiment of Figure 1, translation paragraphs 0005-0031: single layer of tape-shaped adhesive sealing material 3); it would therefore have been obvious to one of ordinary skill in the art to provide the single layer of generally string-shaped sealant in the above tire without overlapping and without gaps in order to form a consistent thickness sealant layer.
 	This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 10-11, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 36 of copending Application No. 15/516,575 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant.
 	The only differences between the copending claims and the instant claims are a) the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer (sealant layer is formed of a single layer of the sealant and so the sealant layer thickness is also the sealant thickness, 1.5 mm - 5.0 mm overlaps the instantly claimed range of 2.5 mm - 10.0 mm) and b) the tire comprising at least one breaker and the sealant width is 85%-115% of the widest breaker width, however a) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8) and b) it is well-known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker width in order to reinforce the tread and to further improve puncture resistance, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3: sealant layer width 100% of tread width and thus 100% of widest breaker width), JP ‘446 (embodiment of Figures 1-2, translation paragraphs 0031-0032: sealant layer width 80%-120%, and preferably 90%-110%, of widest breaker width in order to have sufficient puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption, so best balance of properties at 100% of widest breaker width), US ‘180 (paragraph 0052, sealant layer width 100%-120% of the tread width and thus 100%-120% of the widest breaker width), and US ‘655 (paragraph 0028, sealant layer width preferably 80%-120% of the widest breaker width); it would therefore have been obvious to one of ordinary skill in the art to select sealant thickness values from within the sealant thickness range in the copending claims, including values of 2.5 mm - 5.0 mm within the instantly claimed range of 2.5 mm - 10.0 mm, absent unexpected results and to provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise, and to provide the above tire with the well-known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker  width in order to reinforce the tread and to further improve puncture resistance. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material directly contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant) and is attached only by the adhesiveness of the sealant (sufficient sealant strip or bead adhesiveness to be attached directly to the tire inner surface would also be sufficient sealant strip or bead adhesiveness to be directly attached to the porous sound-absorbing material); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). As to claims 10 and 22, US ‘655 teaches to make the sound absorbing layer width in such tires 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight (paragraph 0027); it would therefore have been obvious to one of ordinary skill in the art to provide the sound-absorbing layer in the above tire with a width of 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight. As to claims 23 and 24, it would have been obvious to one of ordinary skill in the art to select in the above tire the preferred JP ‘446 sealant layer width of 110% of the widest breaker width in order to maximize puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption and the preferred US ‘655 sound-absorbing layer width of 92% of the sealant layer width in order to maximize centrifugal force distribution across the width of the sealant layer without unnecessarily increasing tire weight, resulting in a sound-absorbing layer width of 101% of the widest breaker width.
 	Applicant has challenged the examiner’s position that it is well known to provide sealant layer width equal to the widest breaker width, however contrary to applicant’s arguments Hoshikawa et al. clearly recite that “The tire also includes breaker strips 7 which are generally equal in width to and disposed below the tread portion 1 and serve to improve resistance of the tire to penetration by comparatively large objects. ... On the inner surface of the lining 8 there is applied a puncture sealing layer 6 which extends at least over an area corresponding to the area of the tread portion 1” and so clearly the width of the tread portion 1 is the minimum width of the puncture sealing layer 6, and in any case the newly added teachings further support the examiner’s position with direct teachings of the sealant layer width relative to the tread width or widest breaker width.
This is a provisional nonstatutory double patenting rejection.
Claims 2, 6-9, 11-12, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 36 of copending Application No. 15/516,575 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant as applied to claims 1, 4, 10-11, and 22-25 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10-11, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant.
 	The only differences between the JP ‘609 pneumatic tire and the claimed pneumatic tire are that a) the reference does not explicitly recite that the inner surface of the tire is an innerliner, b) the reference is silent as to the viscosity of the sealant, c) the reference does not disclose the presence of a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer (embodiment of Figure 1, translation paragraphs 0005-0031: single layer of tape-shaped adhesive sealing material 3; sealant thickness is 3 mm - 5 mm within the claimed range of 2.5 mm - 10.0 mm, translation paragraph 0030), and d) the tire comprising at least one breaker and the sealant width is 85%-115% of the widest breaker width, however 
 	a) it is notoriously well known to provide the inner surface of a pneumatic tire in the form of an innerliner in order to avoid the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), 
 	b) the close correspondence of structure and function between the above tire and the claimed tire (generally string-shaped sealant continuously and spirally wound to form sealant layer) provide a reasonable basis for the examiner to infer that the above tire’s generally string-shaped sealant also has a viscosity within the claimed range of 3,000-70,000 Pa•s at 40°C, and in any case JP ‘029 teaches to provide such tire sealant with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole (1x107 cP = 10,000 Pa•s at 10°C, 4x106cP = 4,000 Pa•s at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the claimed range of 3,000-70,000 Pa•s at 40°C), 
 	c) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8), and
 	d)  it is well-known in such tires to provide breakers (belts) having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker width in order to reinforce the tread and to further improve puncture resistance, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3: sealant layer width 100% of tread width and thus 100% of widest breaker width), JP ‘446 (embodiment of Figures 1-2, translation paragraphs 0031-0032: sealant layer width 80%-120%, and preferably 90%-110%, of widest breaker width in order to have sufficient puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption, so best balance of properties at 100% of widest breaker width), US ‘180 (paragraph 0052, sealant layer width 100%-120% of the tread width and thus 100%-120% of the widest breaker width), and US ‘655 (paragraph 0028, sealant layer width preferably 80%-120% of the widest breaker width); it would therefore have been obvious to one of ordinary skill in the art to a) provide the inner surface of the above tire in the form of an innerliner in order to avoid the need for a separate inner tube, b) provide the sealant in the above tire with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole, c) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise, and d) provide the above tire with the well-known breakers/belts having a maximum width equal to the tread width as well as sealant layer width equal to the widest breaker  width in order to reinforce the tread and to further improve puncture resistance. As to the limitation that the porous sound-absorbing material directly contacting the sealant layer without sealant impregnation is attached to the sealant layer by only the adhesiveness of the sealant layer, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material directly contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant) and is attached only by the adhesiveness of the sealant (sufficient sealant strip or bead adhesiveness to be attached directly to the tire inner surface would also be sufficient sealant strip or bead adhesiveness to be directly attached to the porous sound-absorbing material); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). As to claims 10 and 22, US ‘655 teaches to make the sound absorbing layer width in such tires 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight (paragraph 0027); it would therefore have been obvious to one of ordinary skill in the art to provide the sound-absorbing layer in the above tire with a width of 50%-95%, and preferably 70%-92%, of the sealant layer width in order to sufficiently distribute centrifugal force across the width of the sealant layer without unnecessarily increasing tire weight. As to claims 23 and 24, it would have been obvious to one of ordinary skill in the art to select in the above tire the preferred JP ‘446 sealant layer width of 110% of the widest breaker width in order to maximize puncture resistance without unnecessarily increasing tire weight and thus unnecessarily increasing fuel consumption and the preferred US ‘655 sound-absorbing layer width of 92% of the sealant layer width in order to maximize centrifugal force distribution across the width of the sealant layer without unnecessarily increasing tire weight, resulting in a sound-absorbing layer width of 101% of the widest breaker width.
 	Applicant has challenged the examiner’s position that it is well known to provide sealant layer width equal to the widest breaker width, however contrary to applicant’s arguments Hoshikawa et al. clearly recite that “The tire also includes breaker strips 7 which are generally equal in width to and disposed below the tread portion 1 and serve to improve resistance of the tire to penetration by comparatively large objects. ... On the inner surface of the lining 8 there is applied a puncture sealing layer 6 which extends at least over an area corresponding to the area of the tread portion 1” and so clearly the width of the tread portion 1 is the minimum width of the puncture sealing layer 6, and in any case the newly added teachings further support the examiner’s position with direct teachings of the sealant layer width relative to the tread width or widest breaker width.
Claims 2, 6-9, 11-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, Hoshikawa et al. (4,057,090), Japanese Patent Application 2009-269446 A, and US Patent Application Publication 2010/0307655 A1 cited by applicant as applied to claims 1, 4, 10-11, and 22-25 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by EP ‘004 (whose sound-absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1-3, paragraphs 0006-0127: noise damper generally constant width and cross-sectional shape with a discontinuity, ether-based or ester-based or ester/ether-based polyurethane sponge with specific gravity 0.005-0.06 and volume 0.4%-20% of tire cavity volume, substantially smooth flat bottom surface 4A and upper surface 4B with center hilltop portion 10 (maximum thickness) and axial edge valley portions 11 (minimum thickness), paragraphs 0009-0010, 0019-0059, 0062-0063); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction in order to obtain tire noise reduction, ease of tire/rim assembly, and durability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             July 24, 2022